Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The following is the Examiner’s statement of reasons for allowance: Please see the “Allowable Subject Matter” section of the Non-Final Office Action mailed 3/31/2021. 
	Regarding eligibility under 35 U.S.C. 101, the claims are not simply directed to a method of conflict resolution, rather they are directed to a technological improvement that results in improved conflict resolution management. Specifically, the claims recite actually downloading an app and using a plurality of screens and buttons for inputting information, where this information is then uploaded to a cloud server. The user has to actually use the interface of the app, which automatically presents necessary information and allows for easy input of more information using the plurality of screens. The claims are not simply taking a method and applying it on a generic device – the claims are integrated into a practical application where the interface and technology are necessary to execute the method.
	Note that the 35 U.S.C. 112(f) interpretation of claim 15 is still maintained. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687